Per Curiam.
Defendant Zappa took this appeal from the judgment of the.trial court denying his motion to add Allstate Insurance Company as a party defendant. This motion did not attempt to assert a third party claim against Allstate under Code Ann. § 81A-114 (Ga. L. 1966, pp. 609, 627). The judgment appealed from was not a final judgment or one which would have been final if rendered as contended for by appellant. Code Ann. § 6-701 (Ga. L. 1965, p. 18); Smith v. Winer, 219 Ga. 738 (135 SE2d 892). It follows that the appeal must be

Dismissed.


Bell, P. J., Hall and Quillian, JJ., concur.

Preston L. Holland, for appellant.
Gambrell, Russell, Moye & Killorin, Edward W. Killorin, David A. Handley, H. B. Thompson, for appellees.